The exact questions raised in this appeal are decided adversely to the state in the case of W. Mun Reddell v. State, ante, p. 199, 170 P. 273, this day decided. Plaintiffs in error in this case were the other members of the school district board of which Reddell was director. The prosecution is based upon the same sections of the statutes, and the members of the school board were informed against jointly for issuing a school district warrant upon the same transaction for which Reddell was convicted.
Reddell demanded and was granted a separate trial from these plaintiffs in error, and in accordance with the opinion in that case the judgment of conviction is reversed, with directions to the trial court to dismiss the prosecution.